Citation Nr: 1625709	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-24 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to December 1975 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, the Board remanded this matter for additional development.

The Veteran testified at a March 2016 video conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has an acquired psychiatric disorder, currently diagnosed as PTSD, as a result of his active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The decision herein grants entitlement to service connection for PTSD.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

The Veteran has asserted that he has PTSD as a result of an in-service stressor, an incident where he witnessed a fellow serviceman shot and killed during a game while on guard duty. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including psychosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires that the record show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304(f).  For cases certified to the Board after August 4, 2014, a diagnosis of PTSD must be in accordance with the DSM-5.  38 C.F.R. § 4.125 (2015).  The Veteran filed his claim for service connection in October 2010 and jurisdiction over the present appeal was conferred to the Board in January 2016.

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396.

In written statements of record as well as during his March 2016 Board video conference hearing, the Veteran indicated that he suffered a major trauma in May 1975 while he was a military policeman in the Army assigned to guard special weapons.  He reported that his best friend, a fellow soldier named Fox, was shot and killed at Camp Ames SASP (Special Ammunition Supply Point) for the Eighth Army in the village of Chong Dong Ni near Teajon, South Korea.  As a military policeman, he reported that one of his duties was gate duty, controlling access into and out of bunkers that were used to store special weapons (nuclear and biological ordinance).  He indicated that he and Fox were on gate duty and both armed with 45 caliber pistols while another soldier was in a tower and armed with an M-16 rifle.  Fox and the other soldier were playing a game called quick draw when the other soldier drew the charging handle of his rifle back too far resulting in a round being chambered.  When the soldier in the tower pulled the trigger, the rifle went off and the Veteran witnessed Fox being shot in the chest and dying from his injury.  The Veteran reported that he had felt guilty about surviving and not being able to stop the incident.  He commented that he had anxiety, depression, flashbacks, and nightmares ever since the incident.  It was noted that he drank to cure his insomnia for a while but had found he could control his anxiety and insomnia by practicing meditation, deep relaxation through yoga, and being a member of Alcoholics Anonymous (AA) for more than 20 years.  He asserted that his disabling PTSD had affected his relationships and life since the incident and that emotional numbness caused by the incident set the pattern for the rest of his life with him going through several wives, constantly traveling for work, and never being able to find peace and stay in one place.

Parenthetically, the Board notes that while the Veteran has discussed exposures to radiation, herbicides, and mustard gas during active service, he has not made any contentions that he has any current disability related to  those asserted exposures.  Here, the crux of his service connection claim centers on the contention that he has PTSD related to his reported in-service stressor. 

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Military Policeman, had 11 months and 21 days of foreign service, and was stationed in Korea during active service.  His last duty assignment was noted to be the 110th Military Police Company.  Additional service personnel records reflected the Veteran was assigned from Fort McPherson, Georgia, to a new duty station with 110th Military Police Company Physical Security APO SF 96231 in December 1974.  

Service treatment records did not reveal any treatment, findings, or diagnosis of a psychiatric disorder.  An October 1975 service consultation sheet reflected that the Veteran was concerned with the objective treatment of his required duties and involved in some disagreement with his supervisor.  It was noted that the Veteran's mental status should be evaluated and a psychiatric evaluation was required secondary to the nature of the Veteran's duties.  The examiner listed a provisional diagnosis of situational stress.  In an October 1975 service health record, the Veteran requested referral to the mental health clinic for psychiatrist's evaluation.  He reported that he was concerned about his mental health related to some problems with his supervisors regarding orders and duties he did not want to perform.  On examination, the Veteran seemed oriented, exhibited normal affect, and showed no gross memory deficit.  The examiner listed an assessment of situational stress and noted that the plan was to send the Veteran to the hospital mental health clinic for evaluation.  Evidence of record does not show any further mental health evaluation findings. 

In the November 1975 service separation examination report, the Veteran's psychiatric system was marked as normal on clinical evaluation.  In the November 1975 Report of Medical History, the Veteran marked "no" to having or ever had excessive worry, depression, frequent trouble sleeping, or nervous trouble of any sort.  In an undated medical certificate included in the service treatment records, a medical officer signed a form that indicated he had reviewed the Veteran's available medical records and found that they did not reflect a history of psychiatric problems, particularly alcoholism, drug abuse, emotional instability, psychiatric treatment, or other disqualifying ailments. 

A September 1975 Criminal Investigation Command (CID) Report of Investigation reflected that a member of the 110th Military Police Company, APO SF 96231, committed the offense of involuntary manslaughter, shooting D. R. Fox in the chest with his M-16 rifle in May 1975.  The shooting was noted to have occurred while the offender and Fox were on security guard duty and engaged in an unauthorized dry fire of their assigned weapons at each other. 

In an August 2011 VA PTSD examination report, the examiner, a clinical psychologist, indicated that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  Instead, after reviewing the claims file and examining the Veteran, the examiner listed an Axis I diagnosis of Bipolar I disorder and an Axis IV diagnosis of social and occupational problems.  The examiner then noted that the Veteran's occupational and social impairment was summarized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  It was specifically indicated that no other mental disorder or traumatic brain injury had been diagnosed. 

During the examination, the Veteran reported that he was discharged from the Army in 1975 and also served in Central America with the Army National Guard from 1980 to 1983 leading an infantry company providing security for country building, building infrastructure, drug interdiction, and war games.  He indicated that he was in several minor firefights with good air support and that facing death in that situation dwarfed everything else.  The examiner indicated that he did not provide specific examples of life endangering circumstances but stated that the possibility of hostile attack was a continual stressor similar to the situation in Korea.  

In the stressor section of the examination, the Veteran recounted his in-service stressor of witnessing a fellow serviceman die during a game while on guard duty, noting that when Fox was shot he felt horrified but did not feel that his own life was in danger.  The examiner marked that the reported stressor was not adequate to support the diagnosis of PTSD.  The examiner noted the Veteran did not meet full criteria for PTSD based on PTSD Diagnostic criteria in DSM IV.  However, the examiner then marked the reported stressor contributed to the Veteran's PTSD diagnosis.  The examiner noted that the Veteran described extended periods of hyperactivity and euphoria alternating with periods of falling into the abyss between contracting jobs after service.  It was indicated that these cycles were reportedly chronic and that he had adapted by using nontraditional techniques, such as yoga, meditation, and not working during depressive cycles.

The August 2011 VA examiner then opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner noted that while there were features of PTSD present, the Veteran did not meet full DSM-IV TR diagnostic criteria for PTSD.  The examiner believed that the most appropriate diagnosis was bipolar disorder, which reflected the given history of cycles of euphoria and depression noted above as well as the disordered, delusional thinking recounted in the Veteran's narrative.  It was indicated that many of the symptoms of bipolar disorder and PTSD overlap, including the irritability, depersonalization and derealization experiences, disordered sleep patterns, suspiciousness, memory loss, and periods of disorientation believed to be experienced by the Veteran.  The examiner noted that symptoms which were more specifically consistent with PTSD included the reported intrusive memories of the described trauma.  However, the examiner highlighted that those with chronic PTSD tended to be less variable in their functioning than those with bipolar disorders, particularly high functioning individuals.  In cases like this Veteran, the examiner noted that there may be periods of significantly disordered functioning interspersed with periods in which the individual appeared to be essentially normal.  It was noted that the Veteran appeared to have adapted to his condition by using nonconventional techniques, such as meditation, yoga, and periods of not working during depressive periods.

The examiner acknowledged that the Veteran's service records showed a request for a mental health evaluation in October 1975, noting his objection to assigned duties and disagreements with superior officers.  The examiner highlighted that treatment providers in service attributed the Veteran's complaints to situational stress.  It was noted that while the Veteran was referred for a full psychological evaluation, the resultant mental health consult form was blank and did not show any particular psychological disorder.  The examiner also referred to additional 
VA outpatient treatment notes diagnosing the Veteran with anxiety disorder, NOS.  While PTSD was noted to be an anxiety disorder, the examiner indicated that chronic anxiety was also a typical symptom accompanying Bipolar I disorder.  The examiner also discussed mixed findings from psychological testing performed on the Veteran, noting that the PCLM (the PTSD Check List - Military Version) was suggestive of PTSD while the MMPI-2 (Minnesota Multiphasic Personality Inventory), a test with more validity scales and safeguards regarding social desirability, was essentially within normal limits.

In a March 2014 private comprehensive psychological evaluation report, a private doctor of psychology and licensed psychologist, S. F., listed a diagnosis of chronic, moderate PTSD.  The psychologist indicated that the evaluation included an extensive clinical interview, testing with Personality Assessment Inventory (PAI) and the administration of the Mississippi Scale for Combat Related PTSD, and a review of the Veteran's claims file.  

The Veteran reported experiencing psychological trauma while serving on active duty in Korea where he witnessed the shooting death of a fellow soldier and felt threats to his own life on a daily basis while guarding nuclear weapons.  He further reported having experienced horror, intense fear, and helplessness on numerous occasions.  The psychologist noted that the Veteran's symptoms were consistent with the diagnosis of chronic PTSD.  After careful review of the records of service, VA treatment records, and the current treatment records of the Veteran, the psychologist opined that the Veteran's PTSD was directly related to his military service, as he was stationed in Korea, assigned a stressful job guarding nuclear weapons with live ammunition, witnessed the death of a fellow soldier at the hands of another soldier, and exhibited classic PTSD symptoms.  The psychologist opined that it was "at least as likely as not" that the Veteran's PTSD symptoms were related to the incident and his military service.

An April 2014 copy of a VA PTSD Disability Benefits Questionnaire (DBQ) completed by private psychologist, S. F., was also associated with the record.  The psychologist again listed an Axis I diagnosis of PTSD and Axis IV diagnoses of exposure to life-threatening stressor, vocational, primary support, and social.  The examiner marked that the Veteran did meet full criteria for PTSD based on PTSD Diagnostic criteria in DSM-IV.  The psychologist remarked that the Veteran was unable to function efficiently in any interpersonal or occupational environment without being a threat to himself or others.

During his March 2016 Board videoconference hearing, the Veteran asserted that 
his duties during active service were in a stressful environment guarding special
weapons that were basic, tactical nuclear weapons and could be easily stolen.  He reported feeling numb and having a lot of recurring nightmares in the years after the shooting incident he witnessed in May 1975.  He indicated that he self-medicated and self-treated with reading, yoga, meditation, AA, and long distance running before first seeking mental health treatment after service in 2011 from VA and later from a private psychologist, S. F.  

The Board has determined that entitlement to service connection for PTSD is warranted.

As an initial matter, the Board concludes that the Veteran's reported in-service stressor is consistent with the places, types, and circumstances of his service.  The Veteran's MOS is consistent with having involvement in military police operations that could result in serving on guard duty.  The Veteran's DD Form 214 and service personnel records indicate that his last duty assignment was shown to be the same as the May 1975 shooting accident victim and offender in the September 1975 CID Report.  The corroboration of every stressor detail is not required.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Thus, the Board concludes that the Veteran's reported stressor involving witnessing the shooting death of a fellow serviceman during guard duty in May 1975 is consistent with the time, place, and circumstances of his service.

The Board further acknowledges that the Veteran has a current medical diagnosis of PTSD, based upon the March 2014 private psychological evaluation report with the attached April 2014 PTSD DBQ report.  In those evaluation reports, the private psychologist diagnosed chronic, moderate PTSD, in accordance with the DSM-IV, and attributed the diagnosis to the Veteran's reported in-service stressor.

The Board is cognizant that the August 2011 VA examiner found that the Veteran's reported in-service stressor contributed to his PTSD diagnosis, although ultimately as noted above, the VA examiner did not endorse a diagnosis of PTSD.  However, the examiner did diagnose Bipolar I disorder, clearly noting in the examination report that the Veteran had features of PTSD present and that he had symptoms of PTSD and bipolar disorder that overlapped.   

Under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  Based on the foregoing discussion and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, best characterized as PTSD, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


